DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was provisionally given in a telephone interview with Applicant’s Representative Mr. G. Cooper (ph: 260-955-9101) on 11 February 2021 and subsequently formalized on 17 February 2021.
The application has been amended as follows: 

Claim 1 line 8, after "volume of fluid;" insert 
–a plunger arm that extends from the plunger base and an exterior of the first end of the housing to move the plunger base within the interior cavity to change the size of the interior cavity that holds the volume of fluid; a stop located adjacent the first end 
Cancel claim 2. 
Cancel claim 4. 
Claim 10 line 1, after "assembly of claim" delete "2" and insert --1--.
Claim 11 line 1, after "assembly of claim" delete "2" and insert --1--.
Claim 13 line 1, after "assembly of claim" delete "2" and insert --1*--.
Cancel claims 14, 15, 17 and 18.
Claim 19 line 8, after "volume of fluid;" insert 
--a plunger arm that extends from the plunger base and an exterior of the first end of the housing to move the plunger base within the interior cavity to change the size of the interior cavity that holds the volume of fluid; a stop located adjacent the first end of the housing to limit movement of the plunger base inside the interior cavity of the housing;--.

Allowable Subject Matter
Claims 1, 3, 5-6, 8-13, and 19-20 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3, 5-6, 8-13, and 19-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor .
Furthermore, the prior art of record does not teach  

“A metered dosing assembly configured to dispense a volume of fluid into a container that is selectively sealed by a closure valve having a closure valve member that is movable between sealed and unsealed positions with respect to the container, the metered dosing assembly comprises: a housing … a plunger base … a plunger arm that extends from the plunger base and an exterior of the first end of the housing…  a stop located adjacent the first end of the housing to limit movement of the plunger base inside the interior cavity of the housing; and a valve locatable at the second end of the housing; wherein the valve includes a valve member, a pin extending from the valve member, and at least one spring leg attachable to the valve member; wherein the pin extending from the valve member is configured to engage the closure valve member to move the closure valve member to the unsealed position; wherein the at least one spring leg is movable further into the interior cavity of the housing … wherein when the valve member is moved to the open position and the closure valve member is moved to the unsealed position, fluid communication is made between the metered dosing assembly and the container.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; and 
the prior art of record does not teach 

“A metered dosing assembly configured to dispense a volume of fluid into a container that is selectively sealed by a closure valve having a closure valve member that is movable between sealed and unsealed positions with respect to the container, the metered dosing assembly comprises: a housing … a plunger base … a plunger arm that extends from the plunger base and an exterior of the first end of the housing … a stop located adjacent the first end of the housing to limit movement of the plunger base inside the interior cavity of the housing; and a valve with at least one spring leg, wherein the valve is locatable at the second end of the housing; wherein the valve includes a valve member; and wherein the at least one spring leg is movable further into the interior cavity of the housing such that when the valve member is moved to an open position and the closure valve member is moved to the unsealed position, fluid communication is made between the metered dosing assembly and the container.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 19.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2.) U.S. Patent No. 4,750,373 (Shapiro), which discloses an adjustable syringe. 
3.) U.S. Patent No. 5,046,645 (Hagan et al.), which discloses a valve structure. 
4.) U.S. Patent No. 5,300,041 (Haber et al.), which discloses an adjustable syringe. 
5.) U.S. Patent No. 5,360,413 (Leason et al.), which discloses a needleless access device. 
6.) U.S. Patent No. 5,509,433 (Paradis), which discloses fluid flow control. 
7.) U.S. Patent No. 5,573,516 (Tyner), which discloses a needleless connector. 
8.) U.S. Patent No. 6,213,448 (Hayakawa et al.), which discloses a valve structure. 
9.) U.S. Patent Application Publication No. 2006/0173439 (Thorne, Jr. et al.), which discloses a syringe drive system. 
10.) U.S. Patent Application Publication No. 2015/0359969 (Armstrong), which discloses a syringe. 
11.) U.S. Patent Application Publication No. 2016/0067143 (Ferrara), which discloses a dosing system. 
12.) U.S. Patent Application Publication No. 2018/0093040 (Thorne, Jr. et al.), which discloses a multiple chamber syringe. 
13.) U.S. Patent Application Publication No. 2018/0207061 (Fox et al.), which discloses a dispensing closure. 
14.) U.S. Patent Application Publication No. 2018/0333690 (Freiburger), which discloses a fluid transfer system.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753